DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species I (Figure 2), Species A (Figure 6A), Species xi (Figure 7; this species was missing in the Restriction Requirement); and Species a (Figure 20) in the reply filed on 12/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 71-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 71, the claim is rejected as being indefinite because the recitation “step (e)” is not defined or described, i.e., the claim does not recite what constitutes the “step (e)”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 49, 50, 57-59, 65, 69, and 77-80 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by PODRAZHANSKY (US 6,366,056).
	Regarding claim 49, PODRAZHANSKY discloses a method of conditioning a positive electrode of a battery (col 3, ll. 1-34), comprising the following steps in the following order: 
 	(a) performing at least one usage cycle, wherein the usage cycle is limited to a maximum charge voltage (col 11, l. 10 – col 12,  l. 3), and wherein the battery comprises a positive electrode having an electrochemically active conversion material and metal agglomerates (col 3, ll. 26-30); 
 	(b) applying a current or power to charge the battery until a conditioning voltage is reached (col 7, ll. 10-14; col 7, ll. 55-58: conditioning voltage is dependent on state of charge), wherein the conditioning voltage is higher than the maximum charge voltage (Fig. 1 depicts the graph of the applied current and voltage, wherein conditioning voltage/current is applied 
 	(c) continuing to charge the battery at the conditioning voltage until the battery reaches a maximum conditioning charge (col 11, ll. 1-7: charging is terminated when the open circuit voltage reaches a predetermined value, wherein the predetermined value corresponds to a fully charged cell, and a maximum conditioning voltage that is applied to the cell corresponds to a fully charged cell); 
 	(d) wherein the positive electrode, having an electrochemically active conversion material and metal agglomerates, is less agglomerated after the conditioning charge compared to after the at least one of the usage cycle but before the conditioning charge (col 3, ll. 1-34).
 	Regarding claim 50, PODRAZHANSKY discloses the method is simultaneously performed on a plurality of batteries connected in a battery pack (col 12, ll. 14-15).
 	Regarding claim 57, PODRAZHANSKY discloses the method is initiated based on a trigger event (col 9, ll. 45-67).
 	Regarding claim 58, PODRAZHANSKY discloses the trigger event comprises a threshold loss of battery capacity (col 9, ll. 45-67).
 	Regarding claim 59, PODRAZHANSKY discloses the trigger event comprises an increase in overpotential or hysteresis (col 9, ll. 45-67).
 	Regarding claim 65, PODRAZHANSKY discloses operation (c) further comprises applying a time-varying current or voltage signal that is superimposed on the conditioning voltage (col 6, ll. 43-45).
Regarding claim 69, PODRAZHANSKY discloses the maximum conditioning charge charges the battery to a state of charge greater than 100% (col 3, ll. 38-51; col 11, ll. 1-7).
	Regarding claim 77, PODRAZHANSKY discloses operation (c) comprises monitoring charge passed or integrating current delivered to the battery over time (col 13, ll. 10-14). 
 	Regarding claim 78, PODRAZHANSKY discloses the battery is de-agglomerated of metal agglomerates after step (c) (col 9, ll. 31-37).
 	Regarding claim 79, PODRAZHANSKY discloses (e) performing at least one usage cycle, wherein the usage cycle is limited to the maximum charge voltage (col 11, l. 10 – col 12, l. 3), and wherein the charge capacity in step (e) is greater than the charge capacity in step (a) (col 3, ll. 1-34).
 	Regarding claim 80, PODRAZHANSKY discloses a method of conditioning a positive electrode of a battery (col 3, ll. 1-34), comprising the following steps in the following order: 
 	deploying the battery in an end use (col 11, l. 10 – col 12, l. 3), wherein the battery comprises a positive electrode having an electrochemically active conversion material and metal agglomerates (col 3, ll. 26-30); 
 	performing at least one usage cycle by charging and discharging the battery multiple times under operating conditions designed for the end use, wherein the operating conditions for the end use include a maximum charge voltage (col 11, l. 10 – col 12,  l. 3); 
 	determining that conditioning is to be performed (col 9, ll. 45-67); 
 	conditioning the battery by a process comprising: 
 	(i) applying a current or power to charge the battery until a conditioning voltage is reached (col 7, ll. 10-14; col 7, ll. 55-58: conditioning voltage is dependent on state of charge), wherein the conditioning voltage is higher than the maximum charge voltage (Fig. 1 depicts the 
 	(ii) continuing to charge the battery at the conditioning voltage until the battery reaches a maximum conditioning charge (col 11, ll. 1-7: charging is terminated when the open circuit voltage reaches a predetermined value, wherein the predetermined value corresponds to a fully charged cell, and a maximum conditioning voltage that is applied to the cell corresponds to a fully charged cell); 
 	(iii) wherein the positive electrode, having an electrochemically active conversion material and metal agglomerates, is less agglomerated after the conditioning charge compared to after the at least one of the usage cycle but before the conditioning charge (col 3, ll. 1-34); and 
 	(iv) prior to using the battery for the end use, discharging the battery to the maximum charge voltage (col 11, ll. 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY as applied to claims 49, 50, 57-59, 65, 69, and 77-80 above, and further in view of ERYOU (US 5,648,714).
 	Regarding claim 51, PODRAZHANSKY discloses the method as applied to claim 50 but fails to disclose the battery remains installed in the battery pack in a vehicle during the method. ERYOU discloses the battery remains installed in the battery pack in a vehicle during the method (col 7, ll. 15-28). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the battery remaining installed in the battery pack in a vehicle during the method in order to provide ongoing conditioning of the battery (ERYOU, col 7, ll. 15-28). 
 	Regarding claim 60, PODRAZHANSKY as modified by ERYOU teaches the battery is installed in an end use apparatus during operations (a) through (c) (ERYOU, col 7, ll. 15-28).

Claims 52 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY as applied to claims 49, 50, 57-59, 65, 69, and 77-80 above, and further in view of SATO (US 2004/0234865).
 	Regarding claim 52, PODRAZHANSKY discloses the method as applied to claim 49 but fails to disclose the battery comprises a lithium metal negative electrode. SATO discloses the battery comprises a lithium metal negative electrode (¶ 0007). It would have been obvious to one 
 	Regarding claim 81, PODRAZHANSKY as modified by SATO teaches the battery further comprises a lithium metal negative electrode (SATO, ¶ 0007).

Claims 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY as applied to claims 49, 50, 57-59, 65, 69, and 77-80 above, and further in view of THORLAND (US 2005/0248313).
 	Regarding claim 53, PODRAZHANSKY discloses the method as applied to claim 49 but fails to disclose the method is initiated in response to a scheduled event. THORLAND discloses the method is initiated in response to a scheduled event (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method is initiated in response to a scheduled event in order to maintain a peak charge or charge capacity of a rechargeable battery used in a battery-powered device that accommodated sporadic use of the battery-powered device (THORLAND, ¶ 0007). 
 	Regarding claim 54, PODRAZHANSKY as modified by THOLAND teaches the method as applied to claim 53 but fails to disclose the scheduled event is performing a threshold number of charge-discharge cycles or passing a threshold number of coulombs or amount of energy to the battery. THORLAND further discloses the scheduled event is performing a threshold number of charge-discharge cycles or passing a threshold number of coulombs or amount of energy to the battery (¶ 0049). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the scheduled event as recited in order to maintain a 
 	Regarding claim 55, PODRAZHANSKY as modified by THORLAND teaches the method as applied to claim 53 but fails to disclose the scheduled event is a threshold time interval. THORLAND further discloses the scheduled event is a threshold time interval (¶ 0049). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the scheduled event as recited in order to maintain a peak charge or charge capacity of a rechargeable battery used in a battery-powered device that accommodated sporadic use of the battery-powered device (THORLAND, ¶ 0007).

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY in view of THORLAND as applied to claims 53-55 above, and further in view of GALE (US 2013/0026970).
 	Regarding claim 56, PODRAZHANSKY as modified by THORLAND teaches the method as applied to claim 53 but fails to disclose the scheduled event is a threshold distance driven by a vehicle in which the battery is installed. GALE discloses the scheduled event is a threshold distance driven by a vehicle in which the battery is installed (¶ 0002). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the scheduled event as recited in order to have enough energy in the battery to drive the vehicle a specified distance. 

Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRZHANSKY as applied to claims 49, 50, 57-59, 65, 69, and 77-80 above, and further in view of MIZUNO (WO 2012/120782).
 	Regarding claim 61, PODRAZHANSKY discloses the method as applied to claim 49 but fails to disclose the conversion material comprises fluorine and a metal selected from the group consisting of cobalt, copper, nickel, manganese, and iron. MIZUNO discloses the conversion material comprises fluorine and a metal selected from the group consisting of cobalt, copper, nickel, manganese, and iron (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the conversion material of PODRACHANSKY by utilizing the conversion material of MIZUNO in order to utilize the known characteristics of the conversion material as recited.

Claims 62-64 and 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY.
 	Regarding claim 62, PODRAZHANSKY discloses the method as applied to claim 49 but fails to disclose the conditioning voltage is at least 4 V. However, PODRAZHANSKY discloses the conditioning voltage as a result effective variable (col 7, ll. 10-14; col 7, ll. 55-58). It would have been obvious to one having ordinary skill in the art to provide the conditioning voltage as at least 4V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
 	Regarding claim 63, PODRAZHANSKY discloses the method as applied to claim 62 but fails to disclose the maximum charge voltage is 4 V or lower. However, PODRAZHANSKY discloses the maximum charge voltage as a result effective variable (col 2, ll. 28-30). It would 
 	Regarding claim 64, PODRAZHANSKY discloses the method as applied to claim 63 but fails to disclose the conditioning voltage is at least 4.5 V. However, PODRAZHANSKY discloses the conditioning voltage as a result effective variable (col 7, ll. 10-14; col 7, ll. 55-58). It would have been obvious to one having ordinary skill in the art to provide the conditioning voltage as at least 4.5V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
 	Regarding claim 70, PODRAZHANSKY discloses the method as applied to 69 but fails to disclose the maximum conditioning charge corresponds to a state of charge of at least 105%. However, PODRAZHANSKY discloses the maximum conditioning charge as a result effective variable (col 7, ll. 5-14; col 11, ll. 1-7). It would have been obvious to one having ordinary skill in the art to provide the maximum conditioning charge corresponding to a state of charge of at least 105%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 66-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRZHANSKY as applied to claims 49, 50, 57-59, 65, 69, and 77-80 above, and further in view of INDA (US 2009/0087723).
 	Regarding claim 66, PODRAZHANSKY discloses the method as applied to claim 49 but fails to disclose heating the battery to a conditioning temperature. INDA discloses heating the battery to a conditioning temperature (¶ 0014, 0015, 0029). It would have been obvious to 
 	Regarding claim 67, PODRAZHANSKY as modified by INDA teaches the method as applied to claim 66 but fails to disclose the heating comprises delivering energy to a heater while circulating fluid from the heater proximate to the battery to thereby heat the battery to the conditioning temperature. Official notice is taken that heaters with circulating fluid was an old and known expedient in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the heater of PODRAZHANSKY as modified by INDA by utilizing a heater with circulating fluid in order to utilize the known characteristics of heaters which circulate fluids.
 	Regarding claim 68, PODRAZHANSKY as modified by INDA teaches the method as applied to claim 66 but fails to disclose the conditioning temperature is at least 90 ºC. However, INDA discloses the conditioning temperature is a result effective variable (¶ 0051, 0065-0067). It would have been obvious to one having ordinary skill in the art to include the conditioning temperature is at least 90 ºC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PODRAZHANSKY as applied to claims 49, 50, 57-59, 65, 69, and 77-80 above, and further in view of YOSHIDA (US 2007/0202400).
 	Regarding claim 76, PODRAZHANSKY discloses the method as applied to claim 49 but fails to disclose the battery comprises a stack of all solid state materials. YOSHIDA discloses the battery comprises a stack of all solid state materials (¶ 0007-0016). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the battery 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 11, 2022
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 11, 2022